UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7021



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME CURTIS FITZGERALD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-95-52, CA-98-418-R)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Curtis Fitzgerald, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome C. Fitzgerald seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Fitzgerald, Nos. CR-95-52;

CA-98-418-R (W.D. Va. July 1, 1998); see also Brown v. Angelone,

150 F.3d 370 (4th Cir. 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2